Citation Nr: 0623211	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  01-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss of 
the right ear.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been presented 
to reopen a claim for entitlement to service connection 
for chronic otitis media with hearing loss of the left 
ear.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1945.  

This matter was most recently before the Board of 
Veterans' Appeals (Board) in November 2004, at which time 
it was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, through 
the VA's Appeals Management Center (AMC) in Washington, 
DC, so that additional development could be undertaken.  
Following attempts to complete the requested actions, the 
case has since been returned to the Board for further 
appellate consideration.  

The Board herein dismisses the veteran's claim for service 
connection for hearing loss of the right ear due to a lack 
of jurisdiction.  The issues of the veteran's entitlement 
to service connection for tinnitus and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for chronic otitis media 
with hearing loss of the left ear are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the AMC.  

Received by the Board in July 2006 was an additional 
statement from the veteran.  Such is addressed in the 
REMAND portion of this document.  




FINDING OF FACT

The veteran by way of a November 2005 written statement 
from his attorney confirmed that he was withdrawing from 
appellate consideration the issue of his entitlement to 
service connection for hearing loss of the right ear.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
a veteran-appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Here, the veteran, 
by means of correspondence executed by him in April 2005 
indicated in response to the Board's remand directive, 
that his appeal involving the claim for service connection 
for hearing loss of the right ear was active.  However, 
the veteran through his attorney's written correspondence, 
received by VA in November 2005, clearly set forth his 
wish to withdraw from appellate consideration his claim 
for entitlement to service connection for hearing loss of 
the right ear.  Such request was not subsequently 
retracted, nor was any additional notice of disagreement 
or substantive appeal as to that matter thereafter filed 
within the prescribed time limits.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that matter, and as the Board does not 
have jurisdiction to review the appeal relating thereto, 
it must be dismissed.


ORDER

The appeal as to the veteran's entitlement to service 
connection for hearing loss of the right ear is dismissed.


REMAND

During the pendency of this appeal, a decision was entered 
by the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), outlined in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) 
Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that the VCAA notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was 
held that the applicable statute and regulation provide 
for pre-initial-RO adjudication notice of the VCAA. It 
was, however, specifically recognized that, where notice 
was not mandated at the time of the initial RO decision, 
VA did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-
complying notice and proper subsequent VA process at some 
time during the appellate process.  

In this case, complete notice of the VCAA, including that 
involving the holding in Dingess-Hartman, was not 
furnished to the veteran until June 2006.  Moreover, the 
most recent adjudication or issuance of a supplemental 
statement of the case in this matter occurred in April 
2006, and thus the timing of the veteran's VCAA notice 
does not comport with the Pelegrini requirements.  Remand 
is thus required for corrective action.  

In addition, the Board through its most remand action 
directed the RO or AMC to contact a private treating 
physician, L. Bachoura, M.D., in order to obtain a 
complete set of the veteran's treatment records.  While it 
is apparent that the veteran has submitted records 
compiled by Dr. Bachoura, it is unknown whether other 
records pertaining to the veteran are held by Dr. 
Bachoura, as it is not shown that the RO or the AMC made 
any attempt on remand to contact such physician following 
the veteran's submission of an authorization for release 
of his records.  Likewise, the Board's remand directive 
that, as part of the readjudication process, it be 
determined whether a VA medical examination was in order, 
appears to have been ignored.  The foregoing omissions 
represent violations of the holding in Stegall v. West, 11 
Vet.App. 268, 270-71 (1998) (a remand by the Board confers 
upon the veteran or other claimant, as a matter of law, 
the right to compliance with the Board's remand order).  
As such, corrective actions necessitating further remand 
are needed.  

Accordingly, this portion of the veteran's appeal must be 
REMANDED for the following actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2005), the 
veteran must be notified of what 
information and evidence are still 
needed to substantiate his claim of 
entitlement to service connection for 
tinnitus and his application to reopen 
a claim for service connection for 
chronic otitis media with hearing loss 
of the left ear, as well as notice of 
the holding in Dingess/Hartman, as 
applicable to these matters.  The 
veteran must also be notified of what 
portion of that evidence VA will 
secure, and what portion he himself 
must submit.  He must also be advised 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  A complete set of copies of 
treatment records pertaining to the 
veteran must be obtained from L. 
Bachoura, M.D.  The veteran previously 
provided a written authorization for 
release of Dr. Bachoura's records in 
April 2005.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.  

3.  Any and all available records of VA 
medical treatment, not already on file, 
which pertain to the veteran's claimed 
otitis media with hearing loss of the 
left ear, or tinnitus, must be obtained 
for inclusion in the claims folder.  

4.  The RO or AMC must ascertain, 
pursuant to 38 U.S.C.A. § 5104A(d), 
whether the conduct of a VA medical or 
audiological examination is in order 
with respect to either of the issues on 
appeal.  If a medical examination is 
deemed warranted, actions must be 
accomplished to accord the veteran any 
such examination.  

5.  Lastly, the veteran's claim of 
entitlement to service connection for 
tinnitus and his claim to reopen for 
service connection for chronic otitis 
media with hearing loss of the left ear 
must be readjudicated on the basis of 
all of the evidence of record, 
including the veteran's statement 
submitted to the Board in July 2006, 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
must be provided with a supplemental 
statement of the case, which must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time must then be allowed for 
a response, before the record is 
returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary development and to preserve 
the veteran's due process rights.  No inference should be 
drawn as to the outcome of this matter by the actions 
herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


